Waties, J.,
declared the opinion of the court; that a new trial ought to be granted, as it appeared from the evidence given on the trial, that the plaintiff relied on the assurance of the defendants in their advertisement, to answer for the safe delivery of the article in question, in Charleston, without any condition, or proviso. The defend, ants were insurers, and undertook to deliver the cotton at the place of delivery ; at all events, without the exception of any accident. They are bound, by their undertaking, to ensure, or warrant, the safe delivery, though the loss happened without any fault on their part.
New trial granted.